Citation Nr: 0638525	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  95-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
paralysis of the long thoracic nerve with impingement 
syndrome of the right shoulder.

2.  Entitlement to a rating in excess of 20 percent for right 
shoulder arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
19, 1981, to September 3, 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in December 1994 and 
August 2003 by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
provided testimony in June 1998 before a person who is no 
longer available to participate in this decision and provided 
additional testimony at a video conference hearing before the 
undersigned Veterans Law Judge in April 2005.  Copies of the 
transcripts of those hearings are of record. 

The December 1994 rating decision granted an increased 10 
percent rating for paralysis of the long thoracic nerve with 
impingement syndrome of the right shoulder.  The veteran 
subsequently perfected an appeal from that determination.  An 
increased 20 percent rating was granted for this disability 
effective from the June 20, 1994, date of claim in a February 
1999 rating decision.  Temporary total disability ratings 
have also been established for the periods from March 6, 
1996, to July 1, 1996, and from April 17, 2002, to August 1, 
2002.

A review of the record shows an April 2002 rating decision 
established service connection for arthritis of the right 
shoulder and assigned a 10 percent disability rating.  The 
veteran was notified of that determination, but did not 
appeal.  In an August 2003 rating decision the RO denied 
entitlement to a rating in excess of 10 percent for arthritis 
of the right shoulder which the veteran subsequently 
appealed.  A March 2004 Board decision vacated that part of a 
July 2003 Board determination denying entitlement to a 
combined rating in excess of 30 percent for a right shoulder 
disability based upon the discovery of pertinent evidence 
within VA control at the time of the prior decision.  The 
case was remanded for additional development in March 2004 
and then again in March 2005 and June 2005.

An August 2004 rating decision granted an increased 20 
percent rating for arthritis of the right shoulder effective 
from February 7, 2004.  As the present matters on appeal 
involve claims for entitlement to higher ratings submitted 
after the original or initial rating awards, the Board finds 
"staged" rating consideration is not applicable.  But see 
Fenderson v. West, 12 Vet. App. 119 (1999).  The issues on 
appeal are appropriately addressed as provided on the title 
page of this decision.

In correspondence dated in August 2006 the veteran raised the 
issues of entitlement to a total disability rating based upon 
individual unemployability and entitlement to service 
connection for cervical stenosis, arthritis, and degenerative 
disc disease as a result of his service-connected right 
shoulder disorder.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected paralysis of the long 
thoracic nerve with impingement syndrome of the right 
shoulder is presently manifested by severe incomplete 
paralysis with a scapular winging deformity, but without an 
inability to raise the arm above shoulder level.

3.  The veteran's service-connected right shoulder arthritis 
is presently manifested by major arm motion limited at 
shoulder level to include as a result of pain or dysfunction, 
without evidence of dislocation, malunion, or bony 
abnormality.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
paralysis of the long thoracic nerve with impingement 
syndrome of the right shoulder have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 4.124, 
Diagnostic Code 8519 (2006).

2.  The criteria for a rating in excess of 20 percent for 
right shoulder arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in March 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in July 
2006.  The notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Further attempts to obtain additional 
evidence would be futile.  While apparently inconsistent VA 
examination range of right arm motion findings have been 
provided, the Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran was treated for a 
right shoulder disorder which a service medical board 
described as palsy of the right long thoracic nerve of 
undetermined etiology.  A physical evaluation board found 
severe incomplete paralysis of the right long thoracic nerve 
which was 20 percent disabling.  Records show the veteran is 
right hand dominant.

On VA examination in April 1982 the veteran complained of 
pain and weakness in the right arm and shoulder.  Examination 
with forward flexion revealed definite moderate winging of 
the right scapula with pain about the right shoulder girdle 
and scapula area.  There was essentially full function of the 
right shoulder with range of motion from 0 to 180 degrees and 
rather marked discomfort in the last 20 to 30 degrees of 
motion overhead.  Abduction to the horizontal was good and 
there was good internal and external rotation.  Grip strength 
was good, but there was some right shoulder girdle muscle 
atrophy.  Deep tendon reflexes and sensations were normal. 
The examiner stated the veteran had some paralysis of the 
right long thoracic nerve with rather marked winging of the 
right scapula when he pushed away from the wall, which was 
especially noticeable and painful.  Except for bursal 
calcification, a right shoulder X-ray was otherwise 
unremarkable.

A June 1982 rating decision established service connection 
for partial paralysis of the right long thoracic nerve.  A 20 
percent rating was assigned under the criteria for diagnostic 
code 8519.  

On VA neurological examination in September 1984 the veteran 
complained of right upper extremity symptoms.  There were 
normal muscles except for an absent serratus anterior muscle.  
Range of motion of the right shoulder was full and it was 
noted he could raise his arms fully over his head.  There was 
minimal functional disability from the absent muscle and the 
latissimus dorsi muscle was fully functional.  There was a 
vague decrease in pinprick perception over the right arm on 
sensory examination.  Tendon reflexes were equal and active.  
No pathologic reflexes were obtained.  The diagnosis was 
peripheral neuropathy secondary to an injury of the right 
long thoracic nerve resulting in weakness of the right 
serratus anterior muscle.

On VA neurologic examination in August 1986 the veteran 
reported he had changed jobs to avoid lifting and having to 
work with his hands over his head.  Examination revealed 
weakness in the right serratus anterior muscle and no 
weakness in the right latissimus dorsi muscle.  Range of 
motion of the arms was full.  The diagnosis was mild 
peripheral neuropathy to the nerve branch supplying the right 
serratus anterior muscle.  The examiner commented that there 
had been no significant change in the two years since the 
last examination.  It was noted the degree of impairment was 
minimal.

In an October 1986 rating decision the RO reduced the rating 
for the right shoulder disability (described as mild 
peripheral neuropathy of the nerve branch supplying the right 
serratus anterior muscle) from 20 percent to 0 percent.  The 
veteran was notified of the determination, but did not 
appeal.

In correspondence date June 20, 1994, the veteran filed a 
claim for an increased rating for his right shoulder 
disability.  He complained of pain, weakness, and grinding in 
the right shoulder with winging of the shoulder blade and 
right arm numbness.  

In private medical correspondence dated in July 1994 the 
veteran's orthopedist noted various right upper extremity 
problems including impingement of the right shoulder rotator 
cuff.  

On VA examination in May 1995 the veteran reported he could 
not raise his arms above his head or put his hand behind his 
back without pain.  He described difficulty sleeping on his 
back or on his right side.  Neurological examination revealed 
crepitus in the right shoulder on motion testing.  There was 
significant pain with elevation above 90 degrees and pain on 
internal rotation and adduction.  It was noted the only 
present neurological abnormality was atrophy of the serratus 
muscle on the right and winging of the right scapula.  The 
latissimus dorsi muscle was normal.  The examiner's 
impression was injury to the right long thoracic nerve 
resulting in a right-sided winged scapula.  There was no 
evidence of peripheral neuropathy.

VA radiologic examination in June 1995 revealed minimal 
degenerative change in the acromioclavicular joint.  
Evaluation in July 1995 revealed shoulder flexion to 123 
degrees, extension to 63 degrees, abduction to 105 degrees, 
external rotation to 83 degrees, and internal rotation to 49 
degrees.  An August 1995 report noted shoulder flexion from 0 
to 105 degrees, extension from 0 to 70 degrees, abduction 
from 0 to 100 degrees, external rotation from 0 to 45 
degrees, and internal rotation from 0 to 47 degrees.  There 
was weakened grip on the right.  It was noted that the 
veteran had made improvement in active range of motion and 
grip strength since his initial assessment.

The veteran testified at a hearing in October 1995 that he 
had no improvement in his right shoulder condition and that 
he experienced pain and limitation of motion.  He asserted, 
in essence, that a separate rating was warranted for right 
shoulder orthopedic problems.  

VA medical records dated in March 1996 show the veteran 
underwent an open subacromial decompression due to 
impingement of the right shoulder.  X-rays showed minimal 
degenerative arthritic change of the right shoulder.  

VA medical records dated in 1996 show that after the right 
shoulder surgery the veteran had full or nearly full range of 
motion.  A February 1997 report noted motion was full and the 
surgical incision had healed.  X-rays in February 1997 showed 
mild degenerative arthritic change about the glenoid and 
acromioclavicular joints.  A February 1997 magnetic resonance 
imaging (MRI) scan noted degenerative changes of the 
acromioclavicular joint.  A June 1997 report noted nearly 
normal right shoulder range of motion and increased pain with 
abduction over 110 degrees and with forward flexion above 140 
degrees.

The veteran testified at a Board hearing in June 1998 and 
claimed a rating higher than 10 percent should be assigned 
for his right shoulder disorder.  He complained of pain and 
winging of the right shoulder and described problems he 
experienced in his employment at a retail store assembling 
products such as bicycles and lawnmowers.  He reported he 
missed approximately one to two days of work each month 
because of his shoulder disorder.  

On VA orthopedic examination in September 1998 the veteran 
reported minimal improvement in the right shoulder since his 
March 1996 surgery.  He complained of pain on motion of the 
right shoulder and stated he could only lift approximately 25 
pounds.  He stated he had trouble sleeping secondary to 
shoulder pain.  The examiner noted there was pain to 
palpation at the acromioclavicular joint of the right 
shoulder and a well-healed acromioplasty scar.  Impingement 
signs were positive and positive cross-arm abduction was 
consistent with possible acromioclavicular joint pathology.  
There was active abduction to 85 degrees and forward flexion 
to 85 degrees.  The veteran was able to externally rotate so 
that his arm touched the back of his head and he could 
internally rotate so that his arm could touch L2 of the 
lumbar spine.  There was obvious winging of the right scapula 
with active motion in the right shoulder.  Passive motion 
beyond his active range caused pain in the shoulder joint.  
The diagnosis was right shoulder pain with paralysis of the 
long thoracic nerve.  

The examiner noted there was a significant impairment from 
the right shoulder disorder and that the veteran's complaints 
of constant pain, difficulty sleeping, and weakness of the 
shoulder abductors were most likely secondary to shoulder 
pain.  The pain reportedly worsened with use during the day 
and significantly flared with activity and motion in the 
shoulder.  He did not have dislocations, subluxations, or 
ankylosis, but he had significant limitation of motion due to 
pain.  It was noted there was a likely association with 
shoulder weakness from the long thoracic nerve palsy.  The 
examiner described the disorder as moderately severe right 
shoulder impairment.  X-rays showed minimal degenerative 
joint disease of the glenohumeral and acromioclavicular 
joints.

On VA neurological examination in September 1998 the examiner 
noted that he had conducted two VA examinations of the 
veteran in the 1980's and that the veteran had an injury to 
the portion of the long thoracic nerve which innervated the 
serratus anterior muscle.  As a result of that injury, the 
muscle was not working and there was winging of the scapula.  
It was further noted this was not a new finding and that 
there had been no changes in the neurologic abnormalities 
since the prior examinations.  The examiner stated that the 
veteran had winging of the scapula as a result of a failure 
of function of the right serratus anterior muscle (due to 
injury of a branch of the long thoracic nerve which 
innervated that muscle), but that the long thoracic nerve was 
working to some extent as shown by the fact that the 
latissimus dorsi muscle continued to function.  It was noted 
the veteran was unable to abduct his right shoulder beyond 90 
degrees, but otherwise there was no impairment in function of 
the right shoulder or the upper extremity muscles below 90 
degrees of abduction.  Muscle strength and tendon reflexes 
were normal.

Private medical correspondence dated in September 1999 noted 
the veteran had pain and could not lift more than 10 to 15 
pounds for extended periods of time due to right clavicle 
surgery and winging of the scapula.
 
The veteran testified at a hearing in September 1999 that he 
felt pain when he tried to raise his right shoulder past 45 
degrees.  He stated that he also had weakness and numbness of 
the right arm.  He asserted that his right shoulder disorder 
affected his ability to work.

VA treatment records show the veteran had limited right 
shoulder motion, unequal hand grips, asymmetry of shoulder 
structures, hollows in the rounding contour, a winged right 
scapula, and poor resistance to opposition.  An August 2000 
report noted positive cross-arm adduction, positive 
impingement signs, and diffuse right shoulder pain.  The 
veteran was able to abduct to 90 degrees actively, externally 
rotate to 40 degrees symmetrically, and internally rotate to 
the lumbar-thoracic junction symmetrically.  Forward flexion 
was limited on the right to 90 degrees actively.  There was 
tenderness to palpation over the anterolateral shoulder and 
acromioclavicular joint and scapular winging with long 
thoracic nerve palsy.  After medication was injected into the 
right shoulder, he could abduct the arm to 130 degrees.  The 
examiner's impression was scapular instability with 
persistent shoulder pain, status post subacromial 
decompression in 1996.  It was noted it was unknown if the 
veteran's bursal inflammation and partial cuff tear were 
secondary to persistent dynamic impingement secondary to 
scapular instability or whether they were due to native or 
intrinsic subacromial problems.

VA outpatient treatment records dated in April 2001 noted 
right shoulder point tenderness in the acromion area with 
very limited right shoulder motion and arm weakness.  The 
veteran could not lift his arm above 45 degrees, there was 
positive internal and external rotation, and his handgrip was 
unequal, with the left being greater than the right.  A 
May 2001 report noted that with encouragement he was able to 
move the right shoulder in a near normal manner, but that he 
complained of pain with abduction above 100 degrees and on 
forward flexion above 120 degrees.  There was a markedly 
positive impingement sign and some winging of the scapula on 
the right.  In an August 2001 report it was noted he had 
essentially full passive range of motion, but that there was 
pain on any forward flexion above 120 degrees and on any 
abduction above 100 degrees.  There was also mild scapular 
winging on the right.  X-rays revealed acromioclavicular 
arthrosis.  The examiner's impression was persistent pain, 
status post subacromial decompression. 

VA hospital records show the veteran underwent right shoulder 
surgery (right open subacromial decompression and distal 
clavicle excision) in April 2002.  Follow-up treatment 
records in June 2002 show the veteran appeared to move the 
shoulder very well.  Both active and passive range of motion 
was full, even with 10 repetitions in all planes.  X-rays in 
June 2002 revealed mild degenerative changes of the 
glenohumeral joint.  Reports dated in July 2002 show near 
normal range of motion of the right shoulder with active 
motion findings of flexion to 170 degrees, abduction to 150 
degrees, external rotation to 75 degrees, and internal 
rotation to 70 degrees.  Strength was excellent and an 
impingement sign was negative.  It was noted the veteran was 
informed that he could return to work in mid-July 2002 and 
was urged to be cautious and to attempt to use the right 
shoulder normally.  X-rays of the right shoulder in January 
2003 revealed the bones were in normal articulation and the 
glenohumeral and subacromial spaces appeared to be normal.  
There was some possible widening of the acromioclavicular 
joint.

On VA orthopedic examination in May 2003 the veteran 
complained of shoulder pain and popping.  He denied having 
experienced any more shoulder dislocations.  (Although the 
report referred examination findings variously to the left 
and right shoulder, the Board finds the overall report 
indicates the examiner's reference to the left shoulder was 
erroneous.  There are no other complaints of record 
demonstrating any left shoulder symptomatology or left 
shoulder scarring.)  Range of motion studies revealed 
elevation to 130 degrees, abduction to 130 degrees, and 
internal and external rotation to 50 degrees.  An impingement 
test was positive.  There was 4/5 rotator cuff strength and 
5/5 deltoid strength with no evidence of instability or pain 
on palpation of the acromioclavicular joint.  The diagnosis 
was shoulder pain with limitation of motion consistent with 
degenerative arthritis of the right shoulder.  

VA neurologic examination in May 2003 revealed persistent 
long thoracic nerve weakness with a winged scapula.  The 
examiner noted the veteran had weak trapezius and weak 
serratus muscles on the right side.  There was decreased 
sensation in the right C6-C7 segment with weak sensation in 
the right index finger and right thumb suggestive of 
peripheral neuropathy and cervical radiculopathy.

VA treatment records in November 2003 show the veteran 
complained of increased right shoulder problems subsequent to 
a recent fall.  The examiner noted tenderness to palpation 
over the right shoulder with positive arm guarding and 
apprehension testing.  Range of motion studies revealed 
flexion from 0 to 45 degrees, abduction from 0 to 45 with 
subjective complaints of pain at 28 degrees, external 
rotation from 0 to 35 degrees, and internal rotation with an 
inability to reach his back pocket.  

VA orthopedic examination in February 2004 noted the veteran 
complained of pain estimated as nine on a ten point scale 
which affected his activities of daily living and caused 
difficulty sleeping.  Physical examination revealed no focal 
tenderness to palpation.  Active range of motion demonstrated 
forward flexion from 0 to 80 degrees, abduction from 0 to 70 
degrees, internal rotation from 0 to 30 degrees, and external 
rotation from 0 to 40 degrees.  It was noted that active 
range of motion was equal to passive range of motion, but 
further passive ranges of motion were resisted.  There was 
pain and evidence of deltoid spasms throughout any motion of 
the shoulder.  Impingement signs were positive with give-away 
weakness of the rotator cuff and deltoid muscles secondary to 
pain.  The diagnosis was right shoulder pain of unclear 
etiology with subjective and objective evidence of pain and 
limitation of motion.  

At his video conference hearing in April 2005 the veteran 
testified, in essence, that the findings of the February 2004 
VA examination did not accurately reflect his present level 
of disability because his disorder was worse in the mornings 
than at the time of that examination.  He stated he worked at 
night mopping floors at a retail store and that his shoulder 
was much worse after working.  He reported that he had missed 
approximately two months of work since 1996 because of 
convalescence after surgery.  He also stated he had reduced 
his weekly working schedule to 32 hours and that he was 
presently taking college courses for a degree in management.  
He estimated that on good days his shoulder motion was 
limited to 35 degrees from his side and was progressively 
worse after working.  

A March 2006 VA orthopedic examination report noted the 
veteran was quite angry and that it was difficult to obtain 
information from him.  It was noted that at points during the 
examination he refused to participate, but was usually 
convinced to comply.  The examiner stated, however, that he 
flatly refused to participate in some ranges of motion.  The 
examiner also noted the veteran stated his shoulder pain was 
worse after working and that he had worked earlier that day.  
The veteran reported he usually kept his right arm in a sling 
at night.  He complained of pain that increased with 
movement, occasional numbness, and feelings of stiffness, but 
provided no complaints of swelling, heat, redness, 
dislocations, locking, or flare-ups.  It was noted he stated 
his shoulder blade came out on certain movements, but that he 
was unable to explain exactly what he meant by that to the 
examiner.  

The examiner noted there was a definite decrease in muscle 
bulk to the posterior portion of the right deltoid muscle and 
winging of the right scapula when the veteran pressed his 
hand against the wall.  Range of motion studies revealed pain 
free right shoulder flexion to 15 degrees and total motion to 
30 degrees.  Extension was to 15 degrees and abduction was to 
30 degrees with complaints of pain throughout most of the 
motions.  The veteran refused examination of internal and 
external rotation on the right.  The examiner noted the 
ranges of motion provided were not additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use, but again noted the examination was difficult 
to perform due to the veteran's obvious pain and significant 
anger.  The diagnosis was traumatic arthritis of the right 
shoulder with nerve injury evident by a given loss of muscle 
bulk and winging of the scapula.  There was no evidence of 
any ankylosis of the scapulohumeral joint.  

On VA neurological examination in March 2006 the veteran 
complained of increasing right upper extremity weakness, 
numbness, and constant pain.  It was noted he stated he had 
stopped working for his retail employer in December 2005 and 
a few weeks earlier had terminated his part-time employment 
driving a tow truck because of difficulty shifting gears.  
The examiner noted motor testing revealed significant winging 
of the right scapula with the arms outstretched in front.  
Passive right shoulder range of motion was normal and active 
flexion was to 135 degrees.  It was noted that he did appear 
to have shoulder pain that somewhat limited the examination, 
but that no definite motor weakness was detected involving 
the right upper extremity or shoulder girdle.  Deep tendon 
reflexes were 2+ and symmetrical.  There was decreased light 
touch sensation in the right little and ring fingers, the 
posterior medial forearm, and the posterior upper arm.  X-
rays revealed degenerative joint disease at the glenoid rim 
and greater tuberosity.  The diagnosis was winging of the 
right scapula presumably due to long thoracic nerve palsy on 
the right.  

The examiner noted that the nature and extent of the 
veteran's right long thoracic nerve disability appeared to be 
a fairly complete nerve palsy that had been nonprogressive 
through the years.  There was complete paralysis of the long 
thoracic nerve in terms of the appearance of the scapular 
winging, but that it did not cause an inability to raise the 
arm above shoulder level.  It was further noted that scapular 
winging would not cause any additional neurological findings 
and, specifically, that the veteran's reported numbness in 
the right upper extremity was not due to the scapular 
winging.  The disorder was not expected to have any 
significant impact of the veteran's ability to work and was 
not expected to be a progressive problem.  

In an April 2006 statement the veteran's retail employer 
noted he had worked buffing and waxing floors with a 40 hour 
work week until December 2005.  It was further noted the 
veteran last worked in July 2005 and that he would only be 
allowed to return to work if he was able to work without 
restrictions.  In an October 2006 brief the veteran's service 
representative, in essence, asserted increased ratings were 
warranted based upon VA examination findings.  It was noted 
that the veteran had refused certain range of motion testing 
on VA examination in March 2006 presumably due to pain.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Long Thoracic Nerve Disability

8519
Paralysis of Long Thoracic Nerve
Major
Minor

Complete; inability to raise arm above 
shoulder level, winged scapula deformity
30
20

Incomplete:

Severe
20
20

Moderate
10
10

Mild
0
0

Note: Not to be combined with lost motion above 
shoulder level.
38 C.F.R. § 4.124a, Diagnostic Code 8519 (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected paralysis of the long thoracic 
nerve with impingement syndrome of the right shoulder is 
presently manifested by severe incomplete paralysis with a 
scapular winging deformity, but without an inability to raise 
the arm above shoulder level as a result of neurological 
impairment.  A longitudinal review of the records establishes 
that the veteran has been able to raise his right arm above 
the shoulder level in at least one plane (forward elevation, 
or abduction, or external rotation).  Although arm motion was 
noted to be limited to 15 degrees upon VA examination in 
March 2006, the examiner noted the veteran was very angry and 
uncooperative during the examination.  It is significant to 
note that while the March 2006 neurological evaluation noted 
a "fairly complete paralysis," the examiner specifically 
found the neurological disorder did not limit the veteran's 
ability to raise his arm above shoulder level.  Therefore, 
entitlement to a rating in excess of 20 percent is not 
warranted.  

Right Shoulder Arthritis

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).

520
2
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail shoulder)
60
50

Fibrous union of
50
40

Recurrent dislocation of at 
scapulohumeral joint:



With frequent episodes and guarding of 
all arm movements
30
20

With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:



Marked deformity
30
20

Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).

  
38 C.F.R. § 4.71, Plate I (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected right shoulder arthritis is 
presently manifested by major arm motion limited at shoulder 
level, caused by the orthopedic impairment.  While notes 
under 38 C.F.R. § 4.124a, Diagnostic Code 8519, appear to 
prohibit the assignment of a rating for limitation of arm 
motion above shoulder level, there does not appear to be any 
such prohibition for loss of motion at or below shoulder 
level because of an additional orthopedic disability.  The 
veteran's service-connected right shoulder arthritis is 
appropriately rated under the criteria diagnostic code 5201.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  

Although the examination findings over the long course of 
this appeal include range of right shoulder motion at less 
than shoulder level, the Board finds that overall the 
probative evidence demonstrates the veteran's right arm 
motion is not limited to midway between the side and at 
shoulder level, including as a result of pain or dysfunction.  
There are numerous reports showing the veteran's right 
shoulder ranges of motion and further development is not 
considered to be necessary to resolve the apparent conflict 
between right arm flexion show by VA orthopedic and 
neurologic examinations in March 2006.  There is also no 
objective evidence indicating that any variation in the 
limits of motion is due to a flare-up of symptomatology.  The 
veteran is, however, shown to have significant right upper 
extremity disabilities and is rated for his service-connected 
neurologic disability.  The record further shows that his 
symptoms of right upper extremity numbness and radiculopathy 
are not due to his presently established service-connected 
disabilities, but are due to a cervical spine disability.  
There is no objective evidence the veteran experiences 
dislocations or guarding at shoulder level.  There is no 
evidence of malunion or bony abnormality.  Therefore, 
entitlement to separate or higher ratings in excess of 
20 percent for right shoulder arthritis is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disorders, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the March 2006 VA neurologic 
examiner noted the veteran's scapular winging was not 
expected to have any significant impact on his ability to 
work.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 20 percent for paralysis 
of the long thoracic nerve with impingement syndrome of the 
right shoulder is denied.

Entitlement to a rating in excess of 20 percent for right 
shoulder arthritis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


